11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT
Kevin Duane Thorp,                               * From the 385th District
                                                   Court of Midland County,
                                                   Trial Court No. CR39390.

Vs. No. 11-13-00089-CR                           * August 22, 2013

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   McCall, J., and Willson, J.)

      This court has considered Kevin Duane Thorp’s motion to dismiss his appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court=s opinion, the appeal is dismissed.